Russell, J.
1. The assignment of error in the bill of exceptions is sufficiently specific. The motion to dismiss the writ of error is therefore overruled.
2. One who has unsuccessfully claimed title to property levied upon by an execution in favor of a third party is not thereby estopped from foreclosing a mortgage in his favor upon the property previously claimed by him and asserting the lien of such mortgage. Consequently there was no error in sustaining the certiorari in this ease.

Judgment affirmed.